Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 1 of 9 PageID 394



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 4
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 2 of 9 PageID 395



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 INVUE SECURITY PRODUCTS, INC.,

                Plaintiff,
                                                  CASE NO.: 8:18-cv-02548-VMC-SPF
 v.

 VANGUARD PRODUCTS GROUP, INC.
 d/b/a VANGUARD PROTEX GLOBAL,

                Defendant.
 - - -- - - - - - - - - - - - -I
             DEFENDANT, VANGUARD PRODUCTS GROUP, INC.'S ANSWERS
                     TO FffiST SET OF INTERROGATORIES OF
                   PLAINTIFF INVUE SECURITY PRODUCTS, INC.

        Pursuant to Rules 26 and 33, Federal Rules of Civil Procedure, Defendant, Vanguard

 Products Group, Inc. ("Vanguard"), answers and objects as follows to the First Set of

 Interrogatories propounded by Plaintiff, InVue Security Products, Inc. ("InVue").

             GENERAL OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

        A.      Vanguard objects to the definition of "Defendant" or "Vanguard" in paragraph 3

 of the "Definitions" section to the extent that using such a definition causes any of the

 Interrogatories to seek information protected against disclosure by the attorney-client privilege

 and/or work product doctrine. Vanguard will not interpret the terms "Defendant" or "Vanguard"

 as encompassing information covered by the attorney-client privilege and/or work product

 doctrine and respond to each Interrogatory that uses those terms accordingly.

        B.      Vanguard objects to the definition of the terms "All", "any", or "each" in

 paragraph 6 of the "Definitions" section on the grounds it is vague and confusing. Vanguard will

 interpret the terms "all", "any" and "each" in accordance with their respective definitions as




                                                 I
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 3 of 9 PageID 396



 reported at www.dictionary.com and respond to each Interrogatory that uses those terms

 accordingly.

        C.      Vanguard objects to the definition of "Relate," "related," or "relating to," in

 paragraph 7 of the "Definitions" section to the extent it imposes definitions beyond their natural

 meaning on the grounds they are overly broad, not proportional to the needs of the case, unduly

 burdensome, vague, ambiguous, and confusing. Vanguard will interpret the terms "relate",

 "related" and "relating" in accordance with their natural meaning as requested in paragraph 7 and

 respond to each Interrogatory that uses those terms accordingly.

                   RESPONSES TO INVUE'S FIRST INTERROGATORIES

 Interrogatory No. 1

        If Defendant contends or asserts that the Accused Products or any portion thereof or

 method performed thereby, do not infringe any of the claims of the patents-in-suit identified by

 Plaintiff in its pleadings or infringement contentions, either directly or indirectly, either literally

 or under the doctrine of equivalents, describe in detail all factual and legal bases for such

 contentions or assertions, and identify all evidence supporting any such contentions or assertions.

 Defendant's answer should specifically identify each claim limitation of the patents-in-suit that

 Defendant contends are not found in the Accused Products or the operation thereof and provide a

 detailed explanation as to why the Accused Products do not infringe that claim limitation.

 Response:

         Vanguard's current commercial Accused Products do not infringe any of the patents-in-

 suit because each of the patents-in-suit are invalid under 35 U.S.C. §102 and/or §103. In

 addition, after Plaintiff filed this lawsuit alleging infringement of the patents-in-suit, Vanguard

 has developed acceptable alternative designs which do not infringe any of the patents-in-suit.




                                                   2
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 4 of 9 PageID 397



 Interrogatory No. 2

        For each claim of each patent-in-suit that Defendant contends is invalid for any reason,

 explain the full factual and legal basis for that contention, including but not limited to

 identifying: (1) the statutory basis for the contention, (2) the prior art or combination of prior art

 that Defendant contends invalidates the claim, (3) where each limitation of the claim is

 purportedly found in the identified prior art, (4) where multiple prior art references are

 combined, the reasons that one of ordinary skill in the art would combine them, and (5) all legal

 and factual bases that the claim is not otherwise valid in view of objective indicia of non-

 obviousness, including but not limited to commercial success, a long-felt but unsolved need in

 the merchandise security market, failure of others to solve the problems addressed by the claim,

 industry praise of products practicing the claim, and/or skepticism of the claimed invention.

 Response:

        Objection. This interrogatory is premature. Pursuant to the Court' s Scheduling Order

 dated December 17, 2018, Vanguard's invalidity contentions are to be submitted on March 11,

 2019 and will set forth the factual and legal basis for each claim of each patent-in-suit that

 Vanguard contends is invalid.

 Interrogatory No. 3

        State the date that Defendant first learned of the existence of each of the patents-in-suit

 and identify the representative of Defendant (by name, location or address, and position of

 employment, if any) that first learned of the existence of the patents-in-suit.

 Response:

        On November 21, 2017, InVue notified Vanguard's President, Chris Kelsch, of the

 patents-in-suit. Thereafter, the parties began discussing the validity of the patents, alternative




                                                   3
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 5 of 9 PageID 398



 designs, and business issues. Vanguard continued further development of alternative designs

 when InVue filed this lawsuit.

 Interrogatory No. 4

        Please describe any measures taken by Defendant or on behalf of Defendant after the date

 identified in your answer to the prior Interrogatory to avoid infringing the patents-in-suit or

 measures that Defendant intends to take to avoid infringing the patents-in-suit.

 Response:

        Vanguard's current commercial Accused Products do not infringe any of the patents-in-

 suit because each of the patents-in-suit is invalid under 35 U.S.C. §102 and/or §103. After

 Plaintiff filed this lawsuit alleging infringement of the patents-in-suit, Vanguard has developed

 acceptable alternative designs which do not infringe any of the patents-in-suit.

 Interrogatory No. 5

        Identify any and all persons, currently or formerly employed by Defendant, that have

 knowledge of the design, development, structure, operation, manufacturing, importation,

 advertising, and/or sale of the Accused Products in the United States. For each such person,

 Defendant's answer should include the name, address, job title, current employer (if any),

 current or past relationship with Defendant and describe in detail the person's role, responsibility

 and/or involvement in or with the design, development, structure, operation, manufacturing,

 importation, advertising, and/or sale of the Accused Products.

 Response:

        Design and Development

                Chris Kelsch: President

                Jack Figh: Director of Product Development

                Claude Chazotte: Senior Electrical Engineer


                                                  4
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 6 of 9 PageID 399



             Mike Mitchell: PCB Design Technician

             Wade Zhu: Mechanical Engineer

             Matthew Kuntz: Mechanical Engineer

             Joel Jenkins: Mechanical Engineer

             Luke Swartwood: Director of Engineering (Left VPG in 04/1 8)

             Steve Wood: VP of Sales and Marketing (Left VPG in 10/18)

       Sales and Marketing

             Chris Kelsch: President

             Steve Wood: VP of Sales and Marketing (No longer with VPG. Left Company in
             10/18)

             Luke Swartwood: Director of Engineering (No longer with VPG. Left Company
             in 04/18)

             Jack Figh: Director of Product Development

             Dan Lasley: National Account Manager

             Rob Ekle: National Account Manager and promoted to VP of Sales and
             Marketing in 10/18

             Bill Cunha: National Account Manager (Left VPG in 08/18)

             John De Los Santos: National Account Manager (06/16-08/18)

             Sean Reay: National Account Manager (09/18-current)

             Paul Williams: Account Services Manager

             Nicole Lytwyn: Marketing Manager (04/16-01/18)

             Devon King: Marketing Manager (03/ 18-06/18)

             Sarah Bakan: Marketing Manager (09/18-10/18)

       Accounting and Finance

             Rodney Surratt: CFO (Left VPG in 05/17)



                                             5
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 7 of 9 PageID 400



                Jason Depp: Controller (June 2017 - June 2018)

                Gordon Haughton: Controller June 2018 to Present and Accounting Manager Fall
                2015 until promoted to Controller in 2018

                Bill Gargiulo: Senior Staff Accountant/Special Projects (03/15-08/17)

 Interrogatory No. 6

        For each of the Accused Products made, used, offered for sale, or sold in the United

 States, or imported into the United States from August 29, 2017 to the present state:

    a) the sales price for each Accused Product from August 29, 2017 to the present (identifying

        whether the sales price stated is a retail price, wholesale price, or some other pricing

        scheme or rate);

    b) the total number of each Accused Product sold from August 29, 2017 to the present

        (separately itemized by product name and volume sold for each calendar year in the

        referenced time period);

    c) the profit margin realized by Defendant for each sale of an Accused Product from August

        29, 2017 to the present (separately itemized by product name and profit margin for each

        calendar year in the referenced time period);

    d) the total sales revenue (i.e., gross revenue) for each Accused Product by year, from

        August 29, 2017 to the present (separately itemized by product name and revenue for

        each calendar year in the referenced time period); and

    e) the total profit (gross and net) made, by year, for each Accused Product from August 29,

        2017 to the present.

 Response:

        In accordance with Rule 33(d), Federal Rules of Civil Procedure, Defendant will produce

 documents setting forth the requested information after the Court has entered a Protective Order.



                                                  6
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 8 of 9 PageID 401



 As to objections:


 Isl Richard E. Fee
 Richard E. Fee


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 1, 2019, I served a true and accurate copy of the
 foregoing via e-mail to the following: James M. Matulis, Esq., 9806 Gretna Green Dr., Suite
 100, Tampa, FL 33626 (jim@matulislaw.com) and Tim F. Williams, Esq., Dority & Manning,
 P.A., P.O. Box 1449, Greenville, SC 29602-1449 (timw@dority-manning.com), counsel for
 Plaintiff.


                                                 Isl Richard E. Fee
                                                 Richard E. Fee
                                                 Florida Bar No. 813680
                                                 Kathleen M. Wade
                                                 Florida Bar No. 127965
                                                 FEE & JEFFRIES, P.A.
                                                 1227 N. Franklin Street
                                                 Tampa, Florida 33602
                                                 (813) 229-8008
                                                 rfee(a),feejeffries.com
                                                 kwade@feej effries.com
                                                 aperez@feejeffries.com

                                                 and

                                                 Lee Grossman
                                                 (Admitted Pro Hae Vice)
                                                 Grossman Law Offices
                                                 225 W. Washington St., Suite 2200
                                                 Chicago, IL 60606
                                                 Phone: (312) 621-9000
                                                 lgrossman@grossmanlegal.com

                                                 Counsel Defendant, Vanguard Products
                                                 Group, Inc. dlbla Vanguard Protex Global




                                             7
Case 8:18-cv-02548-VMC-SPF Document 37-4 Filed 03/25/19 Page 9 of 9 PageID 402



                                            Vanguard Products Group, Inc.
                                            d/b/a Van ard Protex Global,




                                            Its: -   ~- ('----=-=--
                                                             eJ, ; _._
                                                                    c\"---'-
                                                                        -e--'-
                                                                             1\_+ -_      _ __


 STATE OF    J,/JJtl~
 COUNTY OF       -P~-,)
          !3,wom to and subscribed before me on February#-, 2019, byC&ts/,,ri/1«                           (<£/se.f,._,
 the           ur
         f._(ts rd               of Vanguard Products Group, Inc. d/b/a Vanguard Protex Global,
 who is personally known to me or has produced _ _ _ _ _ __ _ _ _ __ __ as
 identification.        ____...




                                            Nrune:
                                            Notary Public
                                                          ~~
                                            Serial No.
                                                        ------
                                            My Commission Expires:
                                                                                               -~
                                                                                                               CARI.AKOAH
                                                                                                       MY COMMISSION t FF 927396
                                                                                       ~. . ~ EXPIRES: November 29, 2019
                                                                                       ~.iif.~°,t.•' Bondad Thru Notary Public~




                                                8
